

115 HR 4803 IH: SALT Prepayment Deductibility Act
U.S. House of Representatives
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4803IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2018Mr. Lance (for himself, Mr. Gottheimer, Mr. Smith of New Jersey, Mr. Frelinghuysen, Mr. LoBiondo, Ms. Stefanik, Mr. King of New York, Mr. Zeldin, Mr. Faso, and Mr. Donovan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo clarify the treatment of State and local real property taxes paid in 2017 and assessed for 2018.
	
 1.Short titleThis Act may be cited as the SALT Prepayment Deductibility Act. 2.Treatment of State and local real property taxes paid in 2017 and assessed for 2018Amounts paid in calendar year 2017 with respect to real property taxes assessed for calendar year 2018 shall not fail to be treated for purposes of section 164 as paid or accrued within calendar year 2017.
		